IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1602
                               Filed July 21, 2021


TRAVARIS JAMES CHANCELLOR,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



      Travaris Chancellor appeals the grant of summary judgment dismissing his

second application for postconviction relief. AFFIRMED.




      Alexander Smith of Parrish Kruidenier Dunn Gentry Brown Bergmann &

Messamer L.L.P., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., Ahlers, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                            2


VOGEL, Senior Judge.

       Travaris Chancellor appeals the grant of summary judgment dismissing his

second application for postconviction relief (PCR). We previously affirmed his

conviction for two counts of murder in the second degree. See State v. Chancellor,

No. 10-0930, 2011 WL 3481006, at *2 (Iowa Ct. App. Aug. 10, 2011). Procedendo

for his direct appeal issued on October 25, 2011. Chancellor filed his first PCR

application on October 17, 2012. The district court denied his first application after

a PCR trial, and we affirmed the denial on appeal. See Chancellor v. State, No.

16-0956, 2017 WL 4315039, at *3 (Iowa Ct. App. Sept. 27, 2017). Procedendo for

this appeal issued on November 29, 2017.

       On January 17, 2019, Chancellor filed this, his second PCR application.

After supplementing his application, Chancellor alleged “new evidence exists

relating to the testimony of several key witnesses from the trial that was not

available at the time of trial” and his counsel was ineffective for failing to obtain this

evidence prior to trial.      The State moved for summary judgment, arguing

Chancellor’s application was time barred. The court agreed and granted summary

judgment. Chancellor appeals.

       “We review summary dismissals of [PCR] applications for errors at law.”

Schmidt v. State, 909 N.W.2d 778, 784 (Iowa 2018).              Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as

a matter of law.” Iowa R. Civ. P. 1.981(3). “We view the record in the light most
                                           3


favorable to the nonmoving party,” drawing “all legitimate inferences from the

evidence in favor of the nonmoving party.” Schmidt, 909 N.W.2d at 784.

        Generally, a PCR application must “be filed within three years from the date

the conviction or decision is final or, in the event of an appeal, from the date the

writ of procedendo is issued.” Iowa Code § 822.3 (2019). There is no dispute

Chancellor filed this 2019 PCR application more than three years after procedendo

issued, in 2011, on his direct appeal. “However, this limitation does not apply to a

ground of fact or law that could not have been raised within the applicable time

period.” Id.

        At the time of summary judgment, the only new evidence in the record was

a one-page “interview summary,” drafted by a private investigator purporting to

show that a witness from the criminal trial may be willing to provide additional

testimony conflicting with the witness’s earlier trial testimony. At the 2009 trial, the

witness testified Chancellor’s acts were clearly intentional, but the summary

suggested the witness may now claim the acts were unintentional. The PCR court

found

        nothing in the record to suggest that these arguments [of newly
        discovered evidence] could not have been advanced within three
        years from the date of the writ of procedendo. There is also nothing
        in the record demonstrating a sufficient reason for these arguments
        having not been asserted in Applicant’s first [PCR application].[1]

1 The district court held the PCR hearing on July 3, 2019. At the time of the hearing,
Chancellor had not yet located the witness, though third-parties informed him of
the substance of the testimony the witness would recant. The court left the record
open to allow Chancellor to submit additional information, and he submitted the
“interview summary” on July 31. However, the court appeared to overlook the
“interview summary,” as the August 21 ruling does not mention it, and the court
found Chancellor’s “speculation regarding an unnamed witness who has yet to be
located possibly recanting his/her trial testimony is not sufficient to generate a
genuine issue of material fact.” After filing his notice of appeal, Chancellor filed a
                                          4


       Depending on the facts of the case, a witness’s statement after trial may

qualify as evidence that could not have been raised within the three-year period.

See Harrington v. State, 659 N.W.2d 509, 521 (Iowa 2003). However, nothing in

the investigator’s summary contains an indication the witness would have been

unable to give the summarized testimony at trial. As the State noted, at the first

PCR trial in 2016, Chancellor testified that the witness “always told me that she

told her family it was an accident.” Because Chancellor knew that the witness’s

story may be in conflict with her trial testimony, there is no new evidence that could

not have been raised within the applicable time period.           Chancellor’s PCR

application is time barred by section 822.3.

       Chancellor also maintains his PCR application is timely under Allison v.

State, 914 N.W.2d 866, 891 (Iowa 2018). Because the district court did not decide

his Allison argument, it is not preserved for our review. See Lamasters v. State,

821 N.W.2d 856, 862 (Iowa 2012) (“It is a fundamental doctrine of appellate review

that issues must ordinarily be both raised and decided by the district court before

we will decide them on appeal.” (quoting Meier v. Senecaut, 641 N.W.2d 532, 537

(Iowa 2002)).




motion for limited remand seeking a specific ruling on whether the information in
the “interview summary” could have been raised within the limitations period. Our
supreme court denied the motion for remand in a single-justice order and after a
three-justice review. For our purposes on appeal, we assume the “interview
summary,” which was included in the appellate filings, is properly in the record
when evaluating whether Chancellor presented a ground of fact that could not have
been raised during the limitations period.
                                        5


      We affirm the grant of summary judgment dismissing Chancellor’s PCR

application as time barred under section 822.3.

      AFFIRMED.